UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.)* American Standard Energy Corp. (Name of Issuer) Common Stock (Title of Class of Securities) 02971T107 (CUSIP Number of Class of Securities) Neal Nenadovic, CFO Pentwater Capital Management LP onroe, Suite 4000 Chicago, IL60606 (312) 589-6405 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 25, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a Statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D and is filing this Schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.x CUSIP No. 02971T107 SCHEDULE 13D 1. NAME OF REPORTING PERSON: Pentwater Capital Management LP 2.
